      Case 7:19-cr-00522 Document 122 Filed on 10/22/19 in TXSD Page 1 of 1
                                                                                                      United States District Court
                                                                                                        Southern District of Texas

                                                                                                           ENTERED
                                                                                                         October 22, 2019
                                UNITED STATES DISTRICT COURT
                                                                                                        David J. Bradley, Clerk
                                 SOUTHERN DISTRICT OF TEXAS
                                     MCALLEN DIVISION

UNITED STATES OF AMERICA,                                 §
                                                          §
VS.                                                       § CRIMINAL ACTION NO. 7:19-CR-522
                                                          §
RICARDO QUINTANILLA, et al,                               §
                                                          §
           Defendants.                                    §

                                                    ORDER
      Pending before the Court are Defendant Ricardo Quintanilla’s Motion to Reveal Special
Considerations Granted to Government Witnesses1; Motion for Pre-trial Hearing to Determine
Admissibility of Co-Conspirator’s Statements2; Motion to Join and Adopt Motions3; Motion in
Limine and/or Motion to Exclude4; and Defendant Daniel Garcia’s Motion to Adopt and
Conform Applicable Motions of Each Co-Defendant and Memorandum in Support. The
Government has filed a response to such motions.
         The Court, having considered said motions, the response, the record and the applicable
legal principles, hereby DENIES the motions as presented. The Court notes that it has previously
entered a Discovery Order in this case which covers some of the discovery sought in these
motions. That Discovery Order provides that “[n]o motion for discovery shall be filed unless the
United States has denied discovery and the motion shall specifically set forth the requested
discovery and must include a certification that the request was made and the Government refused
to disclose the requested discovery.” Defendants have not complied with this prerequisite to
filing a motion.
        Nonetheless, at the time of trial, the Court will insure that the Government complies with
its discovery obligations. Regarding the request for a James5 hearing, the Court will determine
the appropriate manner in which to resolve that issue at the time of trial.
         IT IS SO ORDERED.
         DONE at McAllen, Texas, this 22nd day of October, 2019.


                                                          ___________________________________
                                                          Micaela Alvarez
                                                          United States District Judge
1
  Dkt. No. 97.
2
  Dkt. No. 98.
3
  Dkt. NO. 99.
4
  Dkt. No. 100.
5
  United States v. James, 590 F.2d 575 (5th Cir. 1979) (en banc), cert denied, 442 U.S. 917 (1979).

1/1
